The opinion, of the court w.as delivered by
Smith, J.;
For reasons deemed sufficient a rehearing was allowed in this case. The original opinion appears in 154 Kan. 316, 118 P. 2d 575. The rehearing was set down for reargument on January 22, 1942. The parties did not see fit to file any further briefs or make any further oral presentation of the issues involved at the time of that hearing. No reason appears why there should be any change in the judgment of this court.
The original judgment of reversal is adhered to.